UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-K (Mark one) [X] Annual Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 [] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the transition period from to Commission File Number: 002-41703 The X-Change Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 90-0156146 (State of Incorporation) (I. R. S.Employer ID Number) 3741 Bloomington Street, Suite 4, Colorado Springs, CO 80922 (Address of Principal Executive Offices) (888) 889-0888 (Registrant’s Telephone Number) 12655 North Central Expressway, Suite 1000, Dallas, Texas 75243 (Former name or former address, if changed since last report) Securities registered pursuant to Section 12 (b) of the Act - None Securities registered pursuant to Section 12(g) of the Act: - Common Stock - $0.001 par value Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes []No [ X ] Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post files). Yes []No [ X ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ X]No [] The aggregate market value of voting and non-voting common equity held by non-affiliates as of April 15, 2013 was approximately $3,156,095 based upon 45,087,071 shares held by non-affiliates and a closing market price of $0.07 per share on April 22, 2013, as reported on www.bigcharts.com. As of April 22, 2013, there were 73,785,647 shares of Common Stock issued and outstanding. 1 The X-Change Corporation Index to Contents Page Number Part I Item 1 Business 3 Item 1A Risk Factors 6 Item 1B Uncleared Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 6 Item 4 Mine Safety Disclosures 7 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6 Selected Financial Data 10 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A Quantitative and Qualitative Disclosures About Market Risk 13 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A Controls and Procedures 13 Item 9B Other Information 14 Part III Item 10 Directors, Executive Officers and Corporate Governance 14 Item 11 Executive Compensation 16 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13 Certain Relationships and Related Transactions, and Director Independence 17 Item 14 Principal Accountant Fees and Services 18 Part IV Item 15 Exhibits and Financial Statement Schedules 18 Signatures 37 2 In this filing, the terms “we”, “our”, “us”, “X-Change”, and/or “Company” refer to the Registrant, The X-Change Corporation. Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. PART I Item 1 - Business General The X-Change Corporation (Company) was incorporated under the laws of the State of Delaware on February 5, 1969 and changed its corporate domicile to the State of Nevada on October 4, 2000.We were originally organized to seek merger and/or acquisition candidates and engaged in various transactions since our inception.As of December 31, 2008, the Company had disposed of all operating assets and operating activities. In March 2010, the Company formed the wholly-owned subsidiaries - Caballo Blanco Communications, Ltd. and Commerce Services, Inc. - as Colorado corporations to conduct operations related to the various proposed acquisitions.On December 27, 2010, the Company changed the corporate name of Commerce Services, Inc. to PolySilicon, Inc. to conduct the business activities related to a then proposed acquisition.There has been no economic activity conducted within either subsidiary since their formation. In August 2012, the Company formed the wholly-owned subsidiaries - Big Sky Oil, Inc. and Cut Bank Operating, Inc. - as Wyoming corporations to conduct operations related to various proposed new business activities.There has been no economic activity conducted within either subsidiary since their formation. On December 12, 2012, the Company entered into an Asset Purchase Agreement with Cannabis Science, Inc. (a publicly-owned Nevada corporation) whereby the Company acquired various assets related to the use of cannabis including resale formulas, media, activism and marketing videos and other items and the assumption of Cannabis’ position in a Joint Venture Operating Agreement with Columbia Corp. and/or dupetit Natural Products GmbH. Our principal office is located at 12655 North Central Expressway, Suite 1000, Dallas, Texas 75243 and our telephone number is (888) 889-0888. Currently, the Company has no known exposures to any current or proposed climate change legislation which could negatively impact the Company’s operations or require capital expenditures to become compliant. Unsuccessful Business Endeavors On July 20, 2005, the Company exchanged 10,000,000 shares of common stock for 100% of the issued and outstanding stock of AirGATE Technologies, Inc. (AirGATE).This transaction made AirGATE a wholly-owned subsidiary of the Company. In December 2008, the lender of a note payable by AirGATE began foreclosure proceedings against its collateral, which included 100% of the Company’s holdings in AirGATE and the right to convert the note into restricted, unregistered shares of the Company’s common stock.The note and accrued, and unpaid, interest was converted to 51,000,000 shares of the Company’s common stock and the foreclosure proceeding was consummated on January 16, 2009.Due to the timing of this transaction, the foreclosure and related disposition of AirGATE is reflected in the accompanying financial statements as of December 31, 2008. 3 On May 4, 2009, the Company entered into a Settlement Agreement and Release with AirGATE, HM Energy Technologies, Inc. (HM), Wm. Chris Mathers, the Company’s former CFO, (Mathers), Kathleen Hanafan, the Company’s former CEO, (Hanafan), Duke Loi, an employee of AirGATE, (Loi), Samson Investment Company (Samson), Ironman PI Fund (QP), L.P. (Ironman), John Thomas Bridge and Opportunity Fund, LP ("John Thomas" collectively with Samson and Ironman, SIJ) and Melissa CR 364, LTD (Melissa).As a result of the various transactions effected under the Agreement, SIJ surrendered all of their shares in the Company; cancelled all financial obligations of the Company, which approximated $3.96 million, including accrued but unpaid interest); and terminated their rights under the various warrant and guaranty agreements.The Company provided all parties with a full release of claims, known and unknown, in exchange for these various surrenders, cancellations and terminations. On February 17, 2010, the Company entered into a Contract of Sale with Nydia Del Valle to acquire 100% of the issued and outstanding stock of Connected Media Technologies, Inc. (Connected), a Delaware Corporation, in exchange for 400,000,000 shares of restricted, unregistered common stock of the Company.A copy of the Contract of Sale was filed as an Exhibit to a Current Report on Form 8-K filed on or about February 22, 2010.At the time, Connected represented that it owned 52% of Global Broadcasting Systems, LLC and 52% of Cinemania TV, LLC. On March 10, 2010, we discovered certain improprieties in Connected Media Technologies, Inc.’s, its officers and directors’ representations of its assets owned and other matters in the above proposed acquisition transaction and took the appropriate steps to remove the previously seated executive officers and directors affiliated with the acquisition target, Connected Media Technologies, Inc.We did not issue the aforementioned 400 million shares of its common stock for this transaction and will not be acquiring any assets from Connected Media Technologies, Inc. On March 11, 2010, we announced a change in our strategic direction and business plan to focus on offering multimedia and e-commerce to the diverse and growing Hispanic markets within the United States and in other countries.In March 2010, the Company formed the wholly-owned subsidiaries - Caballo Blanco Communications, Ltd. and Commerce Services, Inc. - as Colorado corporations - to conduct these proposed operations of a Latino-targeted media delivery service and a bilingual home shopping network. On August 16, 2010, The X-Change Corporation (Company) announced the pending acquisition of IPTV World, a company based in Los Angeles with hosting facilities in the famous One Wilshire carrier hotel.This acquisition was subject to the execution of a definitive agreement and the completion of appropriate due diligence by all parties On September 8, 2010, in conjunction with the abandonment of the previously disclosed current business plan consisting of the development and implementation of a Latino-targeted media delivery service and a bilingual home shopping network, The X-Change Corporation (Company) announced the resignation of Fernando Gómez, Richard Steele, and Ron Vigdor from its Board of Directors and as officers of the Company. On September 8, 2010, The X-Change Corporation (Company) announced the pending acquisition of Genesis Key, Inc. (Genesis Key), based in Washington, DC.This acquisition was subject to the execution of a definitive agreement and the completion of appropriate due diligence by all parties. On September 20, 2010, The X-Change Corporation (Company) announced that the Company has signed an agreement to acquire Cybertel USA, Inc., based in Los Angeles, California, for $800,000 cash payable to the shareholders of Cybertel USA in exchange for 100% of the issued and outstanding stock of Cybertel USA, Inc.The closing of this transaction remains subject to the completion of appropriate due diligence by all parties. On October 7, 2010, the Company announced that it was unable to conclude definitive agreements in all previously announced acquisitions of IPTV World, Genesis Key, Inc. and Cybertel USA and will not be acquiring these companies. On October 7, 2010, the Company announced that it signed an agreement in principle to acquire 21-Century Silicon, Inc., based in Richardson, Texas (21-Century).The terms of the acquisition was anticipated to involve a change in control of the Company and the appointment of new directors.Concurrent with the execution of the agreement in principle, the Company issued 1,000,000 shares of restricted, unregistered common stock to license 21-Century’s technology and to secure an exclusive right to negotiate to acquire certain intellectual property.The closing of the acquisition was subject to the completion of all appropriate due diligence.On November 8, 2010, 21-Century executed a note payable to the Company in the amount of approximately $28,500, bearing interest at 10.0% for working capital advances made by the Company on 21-Century’s behalf.On January 17, 2011, the Company announced that through its wholly-owned subsidiary, PolySilicon, Inc, it had completed the purchase of the intangible assets of 21-Century, subject to an agreement to purchase a $3,500,000 note payable owed to the State of Texas (Texas Note) by 21-Century.On January 28, 2011, the Company announced that it had cancelled the purchase of 21-Century and canceled its offer to purchase the Texas Note.The purchase of the assets was conditioned on the Company being able to purchase the Texas Note.The State of Texas' insistence on additional repetitive reviews of the proposed transaction, which was scheduled for closing, resulted in the Company's inability to complete and close the financing necessary for silicon manufacturing.Concurrent with this action, the Company rescinded the 1,000,000 shares issued in the October 7, 2010 event and executed its lien on the assets of 21-Century Silicon in satisfaction of a note receivable and accrued interest totaling approximately $41,200.Upon foreclosure on said assets, the Company’s management elected to take a 100% impairment against the foreclosed value resulting in a charge to operations in the first quarter of 2011 of approximately $41,200.Any gain, if any, upon the ultimate disposition of said assets will be recognized at the point of future sale. 4 On March 7, 2011, the Company announced that it had entered into an Agreement and Plan of Exchange with Surrey Vacation Properties, Inc. (a Missouri corporation) (Seller) to acquire 100% of the issued and outstanding stock of the Seller.In the transaction, it is anticipated that the Company will issue 63,283,391 restricted, unregistered shares of its $0.001 par value common stock.A copy of the Contract for Sale was filed as an exhibit to a Current Report on Form 8-K filed with the SEC on or about March 11, 2011.On April 26, 2011, as reported on a Current Report on Form 8-K filed with the SEC on or about April 28, 2011, theCEO of Surrey Vacation Resorts, Inc. (Surrey) informed the Company that Surrey would not able to meet a condition of closing of the acquisition of Surrey by the Company.Surrey had been unable to obtain the necessary written approval of the acquisition transaction from its lenders and further informed the Company that Surrey would be unable to close the transaction.Upon receipt of this information, the Company agreed to terminate the aforementioned contract to acquire Surrey Vacation Resorts, Inc. On May 25, 2011, the Company announced that it had closed on the purchase of a Casino Ship located in Freeport, Texas. The acquisition was purchased by LDC Collection Systems, Inc., a newly-formed and wholly-owned subsidiary incorporated under the Laws of the State of Texas.The purchase price was 2,000,000shares of restricted, unregistered common stock of the Company with an agreed-upon valuation of approximately $1,750,000.The Casino ship, known as “The Texas Star Casino”, is a 155-foot ocean going vessel equipped with 250 slot machines and various table games.The ship also has facilities for entertainment, beverage service and dining.The ship was purchased from CJP Entertainment LLC, a Missouri corporation. The ship was built in 1977 and updated in 1986.The ship previously operated out of ports located in Georgia and Florida. On June 6, 2011, the Company has also entered into a Letter of Intent ("LOI") with George J. Akmon and Jerry Monday & Associates, LLC (collectively referred to as "Operators") to operate “The Texas Star Casino” outside the nine mile territorial waters of Texas, in international waters, as a casino ship.As it is the intent to operate the ship outside the 9-mile State of Texas territorial limit means that the Company, nor its operators, will be required to acquire or hold a gaming license from the State of Texas. On July 25, 2011, the Company, its wholly-owned subsidiary, LDC Collection Systems, Inc. and CJP Entertainment LLC, mutually agreed to execute a Repurchase Agreement whereby the May 25, 2011 transaction was reversed.The Company retained no rights to own or operate the cruise ship and no further action was taken on the June 6, 2011 LOI to operate said casino ship. On August 18, 2011, The X-Change Corporation (Company) entered into an Asset Purchase Agreement (Agreement) with Old West Entertainment Corp. (Old West), a Nevada corporation, a privately-owned company which was not affiliated with the Company.As part of the Agreement, the Company acquired all right, title and interest in all of OldWest's Operating Entertainment Business (Assets).The Assets included a website, client base, capital assets, hardware, software, intellectual property as well as all of Old West's artists, properties, patents, trademarks and distribution rights and agreements relating to Old West's music and entertainment business.The Company would also assume all rights and obligations under a Management Consulting Agreement between Old West and Arturo Molina Jr. (Molina), also known in the music business as "Frost."As consideration for this Agreement, the Company issued one million shares (1,000,000) of its common stock, in restricted form, to Old West. As part of this Agreement, Molina was issued five million shares (5,000,000) of the Company's common stock for his management services for a period of one year and Molina was appointed President and CEO of the Company as well as acting CFO.The Company also issued five million shares (5,000,000) of its common stock in restricted form to the Bogat Family Trust (Bogat Trust) on behalf of Raymond Dabney (Dabney) as consideration for the management services Mr. Dabney was to provide to the Company in operating the music and entertainment portion of the business for a period of one year.Neither Molina, Dabney or the Bogat Trust were shareholders of Old West.Old West’s sole shareholder, officer and director is Mark Jordan.Mr. Jordan, Molina and the Bogat Trust were non-related and non-affiliates of the Company prior to this transaction. On February 22, 2012, the Company entered into a Repurchase Agreement (Repurchase Agreement) with Old West, Molina and the Bogat Trust.As a part of the Repurchase Agreement, the Company transferred all of the aforementioned assets back to Old West in exchange for Old West returning the shares which the Company issued to it as part of the original Asset Purchase Agreement.A complete copy of the Repurchase Agreement was attached as an exhibit to a Current Report on Form 8-K on or about March 5, 2012 and the effect of the Repurchase Agreement was to make the initial agreement null and void Ab Initio. On April 12 and May 14, 2012, respectively, the Company through a concurrently formed entity to-be-acquired as a wholly-owned subsidiary, Cress Oil and Natural Gas Company (Cress), entered into Purchase and Sale Agreements (PSA) with Granite Group Energy (a Delaware Limited Liability Company hereafter referred to as "Granite") and Wexco Resources, LLC (a Colorado Limited Liability Company hereafter referred to as "Wexco").As part of the Granite Agreement, the Company is acquiring from Granite approximately 21,111 net acres of mineral interests in return for the payment of approximately $15,000,000.As part of the Wexco Agreement, the Company is acquiring from Wexco approximately 50,000 net acres of mineral interests in Teton County, Montana in return for the payment of approximately $7,500,000.As of the date of this filing,this Agreement has not been consummated through the payment of the required consideration. On May 10, 2012,the Company,throughCress,entered into an Agreement(the"Agreement") with Diverse EnergyInvestments,LLC ("Diverse").As part of the Agreement, the Company is acquiring from Diverse approximately 15,000 net acres of mineralinterests in Roosevelt and DanielsCounties,Montana in return for the payment ofapproximately$8,812,500.As of the date of this filing,this Agreement has not been consummated through the payment of the required consideration. 5 Diverse Energy Investments, LLC. transferred the ownership of the leases to M.L.H. LLC and signed a new Purchase and Sale agreement with Big Sky Oil, Inc. a new subsidiary of The X-Change Corporation. The Purchase and Sale Agreement (PSA) has a closing date of December 20,2012 and the acreage was increased to 19,499.28 net acres. The price has been increased to $11,455,827.00. Diverse Energy transferred the leases to M.L.H. because of a dispute as to the ownership of Diverse. The dispute does not involve the leases or The X-Change Corporation. The Investor who agreed to fund Cress declined to fund the purchase of the Diverse leases. The Granite Group leases expired on July 20, 2012 when the closing did not take place.The closing did not take place because the individual who incorporated Cress Oil and agreed to fund the purchase informed Granite that he had changed his mind and was going to not transfer ownership of Cress to the Company.The Wexco leases expired by the terms of the Purchase and Sale Agreement. The Company is still seeking funding on the Wexco leases even though the PSA has expired. Currently, the Company has closed on the M.L.H. LLC leases by way of a farm out agreement. The Company has agreed to pay $500,000 for each640 Acre lease site drilled.The Company has initiated conversations with interested working interest investors for a drilling program to start operations involving a portion of the M.L.H. leases. On August 31, 2012, the Company entered into a Purchase Agreement with 4C Tech Holdings Inc., an Alberta, Canada corporation ("4C"), 1237878 Alberta Ltd., an Alberta, Canada corporation ("1237878") and 1238105 Alberta Ltd., an Alberta, Canada corporation ("1238105") (4C, 1237878 and 1238105 are collectively referred to as "Sellers") in which the Company purchased from Sellers all the issued and outstanding shares of Guardian Telecom Inc., an Alberta, Canada corporation ("Guardian").This transaction closed on September 10, 2012.As consideration, the Company agreed to pay to the Sellers US $3,500,000, as specified in the Purchase Agreement, and issue 1,000,000 restricted, unregistered shares of the Company's common stock.At closing, the Company issued the shares of common stock and executed the promissory notes and pledge agreements required by the Purchase Agreement to secure payment of the cash component of the purchase price.At the date of closing, none of the parties to the Purchase Agreement were affiliates of the Company.As of November 28, 2012, the Sellers had not provided certain required financial information, appointed an X-Change designated member to the Company's Board of Directors, or delivered the Guardian stock certificates, all of which were required by the Purchase Agreement.On November 29, 2012, the Company and the Sellers agreed to resend the transaction retroactive to August 31, 2012, thereby nullifying any previous disclosures related to this transaction. Employees The Company currently has no employees.Management of the Company expects to use consultants, attorneys and accountants as necessary, and does not anticipate a need to engage any full-time employees until such time that the aforementioned business opportunities become successful. Item 1A - Risk Factors Not required. Item 1B - Uncleared Staff Comments None Item 2 - Properties We currently maintain a mailing address at 3741 Bloomington Street, #4, Colorado Springs, CO 80922.Our telephone number is (888) 889-0888.Other than this mailing address, we do not currently maintain any other office facilities, and does not anticipate the need for maintaining office facilities at any time in the foreseeable future as all of our officers and directors are employed full-time in other business ventures.We pay no rent or other fees for the use of the mailing address as these offices are used virtually full-time by other businesses of the Company’s controlling stockholder. It is likely that the Company will not establish an office until it has completed a business acquisition transaction or otherwise commences the operations of a business activity; however, it is not possible to predict what arrangements will actually be made with respect to future office facilities. Item 3 - Legal Proceedings None. 6 Item 4 - Mine Safety Disclosures None PART II Item 5 - Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is currently quoted on the NASDAQ OTC Bulletin Board, under the trading symbol “XCHC.” As of April 22, 2013, there were approximately 78 registered holders of record of our common stock, exclusive of shares held in street name.The following table sets forth the range of the high and low bid prices per share of our common stock as reported on www.bigcharts.com during the last two calendar years for the period indicated. High Low Year ended December 31, 2011 Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Year ending December 31, 2012 Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Year ending December 31, 2013 Quarter ended March 31 $ $ Quarter ending June 30 (through April 15, 2013) $ $ Dividends We have never paid any cash dividends on our common stock.We intend to retain and use any future earnings for the development and expansion of business and do not anticipate paying any cash dividends in the foreseeable future. Recent Sales of Unregistered Securities We believe that all of the following offerings and sales were exempt from the registration requirements of the Securities Act of 1933 under Section 4(2) thereunder. On March 26, 2010, LJII issued a Debenture Conversion Notice to the Company for the conversion of $32,000 of the outstanding debenture balance into 3,902,439 shares (approximately 195,122 post-reverse split shares) of the Company’s common stock.This conversion was completed on April 12, 2010 with the delivery of the shares to LJII.As the conversion price was below the “fair value” of the securities issued, the Company experienced a non-cash charge to operations of approximately $57,760 which was classified as “interest expense” in the accompanying financial statements. In September 2010 and December 2010, the Company issued an aggregate 9,797,416 restricted, unregistered post-reverse split shares to Melissa CR 364 LTD. to retire a combination of approximately $50,000 on the aforementioned line of credit and approximately $146,000 in accumulated accrued interest on both the AirGATE and line of credit notes.As the valuation of the conversion as stated in the separate note agreements was below the “fair value” of the securities issued, the Company experienced a non-cash charge to operations of approximately $4,950,000 which was classified as “interest expense” in the accompanying financial statements. On October 7, 2010, the Company issued 1,000,000 shares of restricted, unregistered post-reverse split shares, valued at approximately $530,000 which was equal to the closing quotation of the Company’s securities on the transaction date,to 21-Century Silicon, Inc. (a Texas corporation) to license the use of 21-Century’s technology and to secure an exclusive right to negotiate to acquire certain intellectual property from 21-Century.On January 28, 2011, concurrent with the abandonment of the 21-Century transaction, the Company rescinded the October 2010 transaction where 1,000,000 shares of restricted, unregistered common stock was issued to license the use of 21-Century’s technology and to secure an exclusive right to negotiate to acquire certain intellectual property from 21-Century.Further, concurrent with this action, the Company executed its lien on the assets pledged by 21-Century in satisfaction of a note receivable and accrued interest totaling approximately $41,200.Upon foreclosure on said assets, the Company’s management elected to take a 100% impairment against the foreclosed value resulting in a charge to operations in the first quarter of 2011 of approximately $41,200.Any gain, if any, upon the ultimate disposition of said assets will be recognized at the point of future sale. 7 On January 3, 2011, LJII issued a Debenture Conversion Notice to the Company for the conversion of $1,000 of the outstanding debenture balance into 21,375 shares of the Company’s common stock.Additionally, LJII exercised 10,000 outstanding warrants to obtain 10,000 shares of the Company’s common stock for $10,000 cash.This conversion was completed on January 5, 2011 with the delivery of the shares to LJII.As the aggregate conversion and exercise price was below the “fair value” of the securities issued, the Company experienced a non-cash charge to operations of approximately $10,962 which was classified as “interest expense” in the accompanying financial statements. In May 2011, the Company issued an aggregate 575,000 restricted, unregistered post-reverse split shares to Melissa CR 364 LTD. to retire a combination of approximately $75,000 on the aforementioned notes and approximately $40,000 in accumulated accrued interest.As the valuation of the conversion as stated in the separate note agreements was below the “fair value” of the securities issued, the Company experienced a non-cash charge to operations of approximately $115,000 which was classified as “interest expense” in the accompanying financial statements. In July 2011, in connection with the execution of a Letter of Intent ("LOI") with George J. Akmon and Jerry Monday & Associates, LLC (collectively referred to as "Operators") to operate “The Texas Star Casino” outside the nine mile territorial waters of Texas, in international waters, as a casino ship, the Company issued 100,000 shares of restricted, unregistered common stock as an inducement to execute the LOI.This transaction was valued at approximately $25,000 which approximated “fair value” of the Company’s securities on the date of issuance. In August 2011, the Company issued an aggregate 12,252,136 shares of restricted, unregistered common stock to Old West, Molina and the Bogat Trust, as previously discussed.Concurrent with the rescission of this transaction, the Company recovered 11,000,000 shares of the 12,252,136 shares originally issued.Approximately 1,252,136 shares remained in the possession of Old West, Molina and/or the Bogat Trust.These net 1,252,136 shares remaining outstanding were initially valued at an agreed-upon value of approximately $25,042.As the agreed-upon transaction valuation was below the “fair value” of the shares issued, the Company experienced an additional non-cash charge to operations of approximately $475,812.The aggregate approximately $500,854 was charged to operations as “Loss on rescinded acquisition of Old West Entertainment Corp.” in the accompanying financial statements to reflect the net economic event related to these transactions. In October and November 2011, the Company issued an aggregate 6,800,000 shares of free-trading common stock in settlement of approximately $13,600 of debt on the books of Old West Entertainment Corp. while Old West was an operating component of the Company and prior to the March 2012 rescission of the entire transaction.As the debt reduction was less than the “fair value” of the shares issued, the Company recognized an additional non-cash charge to operations of approximately $1,091,000 was recognized as “Loss on rescinded acquisition of Old West Entertainment Corp.” during the 4th quarter. In July and October 2012, LJII issued separate Debenture Conversion Notices to the Company for the conversion of an aggregate $13,500 of the outstanding debenture balance into an aggregate 2,284,856 shares of the Company’s common stock.Additionally, LJII exercised 135,000 outstanding warrants to obtain 135,000 shares of the Company’s common stock for $135,000 cash.The conversions were completed on July 25, 2012 and October 5, 2012, respectively, with the delivery of the shares to LJII.As the aggregate conversion and exercise price was below the “fair value” of the securities issued, the Company experienced a non-cash charge to operations of approximately $243,841 which was classified as “interest expense” in the accompanying financial statements. In March, August and December 2012, the Company issued an aggregate 10,897,864 post-reverse split shares to Melissa CR 364 LTD. to retire a combination of approximately $151,996 in principal and accrued interest payable on the aforementioned notes.As the valuation of the conversion as stated in the separate note agreements was below the “fair value” of the securities issued, the Company experienced a non-cash charge to operations of approximately $1,421,184 which was classified as “interest expense” in the accompanying financial statements. On August 31, 2012, the Company entered into a Purchase Agreement with 4C Tech Holdings Inc., an Alberta, Canada corporation ("4C"), 1237878 Alberta Ltd., an Alberta, Canada corporation ("1237878") and 1238105 Alberta Ltd., an Alberta, Canada corporation ("1238105") (4C, 1237878 and 1238105 are collectively referred to as "Sellers") in which the Company purchased from Sellers all the issued and outstanding shares of Guardian Telecom Inc., an Alberta, Canada corporation ("Guardian").This transaction closed on September 10, 2012.As consideration, the Company agreed to pay to the Sellers US $3,500,000, as specified in the Purchase Agreement, and issued 1,000,000 restricted, unregistered shares of the Company's common stock.On November 29, 2012, the Company and the Sellers agreed to resend the transaction retroactive to August 31, 2012, thereby nullifying any previous disclosures related to this transaction and the 1,000,000 shares of stock issued on September 10, 2012 were cancelled. In December 2012, the Company issued an aggregate 5,400,000 shares of restricted, unregistered common stock to three (3) individuals as compensation for service as either a Company officer and/or director.These shares were valued at an aggregate $159,000.As the agreed-upon valuation was below the “fair value” of the securities issued, the Company experienced a non-cash charge of approximately $320,000 which was classified as “officer and director compensation” in the accompanying financial statements. On December 12, 2012, the Company entered into an Asset Purchase Agreement with Cannabis Science, Inc. (a publicly-owned Nevada corporation) whereby the Company acquired various assets related to the use of cannabis including resale formulas, media, activism and marketing videos and other items and the assumption of Cannabis’ position in a Joint Venture Operating Agreement with Columbia Corp. and/or dupetit Natural Products GmbH.The Company issued an aggregate 10,000,000 shares of restricted, unregistered common stock to effect this acquisition, valued at an agreed-upon value of approximately $300,000.As the agreed-upon valuation was below the “fair value” of the securities issued, the Company adjusted the acquisition price by approximately $300,000 to equal the “fair value” of the securities issued.On December 31, 2012, management evaluated the carrying value of this acquistion and recognized an impairment charge to operations of approximately $600,000. 8 In the first quarter of Calendar 2013, the Company issued an aggregate 29,500,000 shares of common stock to various parties for consulting fees and the redemption of debt. Common Stock Warrants In conjunction with, and as a component of, certain debt issuances, the Company has the following common stock warrants issued and outstanding as of December 31, 2012 and 2011, respectively. Number of Weighted Warrants Average Shares Price Balance at January 1, 2011 $ Issued Exercised ) $ Expired - - Balance at December 31, 2011 $ Issued $ Cancelled ) $ Exercised ) $ Expired ) $ Balance at December 31, 2012 $ As of December 31, 2012, the warrants break down as follows: # warrants exercise price $ $ $ # warrants expiring in (*) (*) - The warrants expiring in 2012 are an integral component of the LJII financing as previously discussed.As the debenture remains unpaid and LJII is continuing, with the Company’s approval, to convert the debenture into common stock and exercise warrants, they are considered to remain outstanding at and subsequent to December 31, 2012. Repurchases of Equity Securities We did not purchase any of our equity securities during 2011 and 2010. Equity Compensation In December 2012, the Company issued an aggregate 5,400,000 shares of restricted, unregistered common stock to three (3) individuals as compensation for service as either a Company officer and/or director, as follows: Wayne Duke - 350,000 shares; John McGuire - 50,000 shares; and Robert Kane - 5,000,000 shares.These shares were valued at an aggregate $159,000.As the agreed-upon valuation was below the “fair value” of the securities issued, the Company experienced a non-cash charge of approximately $320,000 which was classified as “officer and director compensation” in the accompanying financial statements. During 2011, respectively, we did not issue any shares of our common stock to consultants.We may from time to time issue additional shares to our consultants, employees or directors at the discretion of our board of directors. During 2007, the Board of Directors approved and adopted the 2007 Stock Incentive Plan allowing for stock options to be issued to employees, directors and consultants of up to 6,000,000 shares in the aggregate.The Plan was not presented to nor approved by a vote of the Company’s stockholders and provides for the issuance of incentive stock options and non-statutory options for common stock to the Company’s employees, directors and consultants.The exercise price of each option may not be less than the trading price of the Company’s stock on the date of the option grant.The options generally vest over a four year period and have a maximum term of ten years.Upon the 2008 foreclosure on our operating subsidiary, AirGATE, all outstanding stock options were cancelled.No options were exercised from their initial issuance through the December 31, 2008 effective disposition of this subsidiary.Additionally, no options have been granted subsequent to December 31, 2008. 9 Common Stock Our authorized capital stock consists of 750,000,000 shares of $0.001 par value common stock and 75,000,000 shares of $0.001 par value preferred stock.Each share of common stock entitles a stockholder to one vote on all matters upon which stockholders are permitted to vote.No stockholderhas any preemptive right or other similar right to purchase or subscribe for any additionalsecurities issued by us, and no stockholder has any right to convert the common stock into othersecurities.No shares of common stock are subject to redemption or any sinking fund provisions.All the outstanding shares of our common stock are fully paid and non-assessable.Subject to the rights of the holders of the preferred stock, if any, ourstockholders of common stock are entitled to dividends when, as and if declared by our board from funds legallyavailable therefore and, upon liquidation, to a pro-rata share in any distribution to stockholders.We do not anticipatedeclaring or paying any cash dividends on our common stock in the foreseeable future. Pursuant to our Articles of Incorporation, our board has the authority, without further stockholder approval, to provide for the issuance of up to 75,000,000 shares of our preferred stock in one or more series and to determine the dividend rights, conversion rights, voting rights, rights in terms of redemption, liquidation preferences, the number of shares constituting any such series and the designation of such series.Our board has the power to afford preferences, powers and rights (including voting rights) to the holders of any preferred stock preferences, such rights and preferences being senior to the rights of holders of common stock.No shares of ourpreferred stock are currently outstanding.Although we have no present intention to issue any shares of preferred stock, the issuance of shares of preferred stock, or the issuance of rights to purchase such shares, may have the effect of delaying, deferring or preventing a change in control of our company. Provisions Having A Possible Anti-Takeover Effect Our Articles of Incorporation and Bylaws contain certainprovisions that are intended to enhance the likelihood of continuityand stability in the composition of our board and in the policies formulated by our board and to discouragecertain types of transactions which may involve an actual or threatened change of our control. Our board is authorized to adopt, alter, amend and repeal our Bylaws or to adopt new Bylaws.Inaddition, our board has the authority, without further action by our stockholders, to issue up to 75,000,000 shares of our preferred stock in one or more series and to fix the rights, preferences, privileges and restrictions thereof.The issuance of our preferred stock or additional shares of common stock could adversely affect the voting power of the holders of common stock and could have the effect ofdelaying, deferring or preventing a change in our control. Preferred Stock The Company is authorized to issue up to a total of 75,000,000 shares of $0.001 par value Preferred Stock.The Company’s Board of Directors has designated 250,000 shares as “SeriesA Convertible Preferred Stock”. The Company is under no obligation to pay dividends or to redeem the SeriesA Convertible Preferred Stock.This series of stock is convertible into 10 shares of Common Stock at the option of the shareholder or upon automatic conversion.In the event of any liquidation, dissolution or winding-up of the Company, the holders of outstanding shares of SeriesA Preferred shall be entitled to be paid out of the assets of the Corporation available for distribution to shareholders, before any payment shall be made to or set aside for holders of the Common Stock, at an amount of $1 per share. As of December31, 2012 and 2011, respectively, there were no shares of preferred stock issued and outstanding. Restricted Securities As of December 31, 2012, per our stock transfer agent, we had approximately 26,358,259 shares of common stock which may be considered to meet the definition and requirements of “restricted securities” as defined in Rule 144.Generally, restricted securities can be resold under Rule 144 once they have been held for the required statutory period, provided that the securities satisfies the current public information requirements of the Rule. Transfer Agent Our independent stock transfer agent is Signature Stock Transfer, Inc.Their address is 2220 Coit Road, Suite 480, PMB 317, Plano, Texas 75075.Their contact numbers are (972) 612-4120 for voice calls and (972) 612-4122 for fax transmissions. Reports to Stockholders The Company intends to remain compliant with its obligations under the Exchange Act and, therefore, plans to furnish its stockholders with an annual report for each fiscal year ending December 31 containing financial statements audited by its registered independent public accounting firm.In the event the Company enters into a business combination with another company, it is the present intention of management to continue furnishing annual reports to stockholders.Additionally, the Company may, in its sole discretion, issue unaudited quarterly or other interim reports to its stockholders when it deems appropriate.The Company intends to maintain compliance with the periodic reporting requirements of the Exchange Act. 10 Item 6 - Selected Financial Data Not applicable Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations Caution Regarding Forward-Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words "believes", "anticipates", "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; businessdisruptions; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K and investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. Results of Operations The Company had no revenue for either of the years ended December 31, 2012 and 2011, respectively. General and administrative expenses for each of the years ended December 31, 2012 and 2011were approximately $743,000 and $111,000, respectively.The 2012 and 2011 expenditures relate, principally, to the Company’s attempts to find a suitable business combination partner as well as adminstrative costs, including professional and consulting fees, related to the maintenance of the corporate entity and the Company’s continued compliance with the requirements of the Securities Exchange Act of 1934.Further, the 2012 expenditures include approximately $479,000 in non-cash charges related to the payment of compensation to current and former officers and/or directors with common stock.Additionally, the Company was invoiced and, accordingly, accrued, in the 4th quarter of 2012, approximately $200,000 in fees for services provided by consultants for various projects pursued during Calendar 2012. The Company recognized aggregate interest accruals, amortization of debt financing fees and accretion of debt discounts of approximately $1,950,000 and $223,000 during each of the years ended December 31, 2012 and 2011, respectively.The Company’s convertible debenture with La Jolla Cove Investors, Inc. matured in August 2010 and was extended through December 31, 2012.This debenture is discussed more fully in the Notes to our Financial Statements contained elsewhere in this Annual Report on Form 10-K.We specifically note that all of the Company’s debt is in default and, accordingly, has been classified as “current” on the Company’s balance sheet regardless of the stated maturity date(s). Management anticipates that future expenditure levels will fluctuate, either up or down, as the Company complies with its periodic reporting requirements and implements the business plan of identifying a suitable situation for a business combination transaction. Earnings per share for the respective years ended December 31, 2012 and 2011 were $(0.10) and $(0.11) based on the weighted-average shares issued and outstanding at the end of each respective period. The Company does not expect to generate any meaningful revenue or incur operating expenses for purposes other than fulfilling the obligations of a reporting company under the Securities Exchange Act of 1934 unless and until such time that the Company completes a business combination transaction. Plan of Business On December 12, 2012, the Company entered into an Asset Purchase Agreement with Cannabis Science, Inc. (a publicly-owned Nevada corporation) whereby the Company acquired various assets related to the use of cannabis including resale formulas, media, activism and marketing videos and other items and the assumption of Cannabis’ position in a Joint Venture Operating Agreement with Columbia Corp. and/or dupetit Natural Products GmbH. 11 The Company’s business plan is to develop and exploit the utilization of cannabis and hemp derived products.However, there is no assurance that the Company will be able successful in this endeavor or that any future operations will result in the appreciation of our stockholders’ investment in the then outstanding common stock. Liquidity and Capital Resources At December 31, 2012 and 2011, respectively, the Company had working capital of approximately $(1,500,000) and $(1,235,000). Our current business plan will require additional capital; however, our management team has identified the potential future needs related to the asset acquisition from Cannabis Science, Inc.; however, has not been able to predict the availability of additional capital with any appropriate degree of accuracy at this time.However, there is no assurance that we will be successful in the development or operation of the business ventures we anticipate developing. The Company's continued existence is dependent upon its ability to generate sufficient cash flows from operations to support its daily operations as well as provide sufficient resources to retire existing liabilities and obligations on a timely basis.Further, the Company faces considerable risk in its business plan and a potential shortfall of funding due to any inability to raise capital in the equity securities market.If no additional operating capital is received during the next twelve months, the Company will be forced to rely on existing cash in the bank and additional funds loaned by management and/or significant stockholders. The Company may become dependent upon additional external sources of financing; including being dependent upon its management and/or significant stockholders to provide sufficient working capital in excess of the Company’s initial capitalization to preserve the integrity of the corporate entity. The Company anticipates offering future sales of equity securities.However, there is no assurance that the Company will be able to obtain additional funding through the sales of additional equity securities or, that such funding, if available, will be obtained on terms favorable to or affordable by the Company. The Company’s certificate of incorporation authorizes the issuance of up to 75,000,000 shares of preferred stock and 750,000,000 shares of common stock.The Company’s ability to issue preferred stock may limit the Company’s ability to obtain debt or equity financing, The Company’s ability to issue these authorized but unissued securities may also negatively impact our ability to raise additional capital through the sale of our debt or equity securities. The Company’s current controlling stockholder has maintained the corporate status of the Company and has provided all nominal working capital support on the Company's behalf since the December 2008 foreclosure action.Because of the Company's lack of operating assets, its continuance is fully dependent upon the majority stockholder's continuing support.It is the intent of this controlling stockholder to continue the funding the nominal necessary expenses to sustain the corporate entity.However, no formal commitments or arrangements to advance or loan funds to the Company or repay any such advances or loans exist.There is no legal obligation for either management or significant stockholders to provide additional future funding.Further, the Company is at the mercy of future economic trends and business operations for this controlling stockholder to have the resources available to support the Company.Should this pledge fail to provide financing, the Company has not identified any alternative sources of working capital to support the Company. In such a restricted cash flow scenario, the Company would be unable to complete its business plan steps, and would, instead, delay all cash intensive activities.Without necessary cash flow, the Company may become dormant during the next twelve months, or until such time as necessary funds could be raised in the equity securities market. While the Company is of the opinion that good faith estimates of the Company’s ability to secure additional capital in the future to reach its goals have been made, there is no guarantee that the Company will receive sufficient funding to sustain operations or implement any future business plan steps. Regardless of whether the Company’s cash assets prove to be inadequate to meet the Company’s operational needs, the Company might seek to compensate providers of services by issuances of stock in lieu of cash. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (GAAP).GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported.These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition.We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. 12 Our significant accounting policies are summarized in Note D of our financial statements.While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates.Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Effect of Climate Change Legislation The Company currently has no known or identified exposure to any current or proposed climate change legislation which could negatively impact the Company’s operations or require capital expenditures to become compliant.Additionally, any currently proposed or to-be-proposed-in-the-future legislation concerning climate change activities, business operations related thereto or a publicly perceived risk associated with climate change could, potentially, negatively impact the Company’s efforts to identify an appropriate target company which may wish to enter into a business combination transaction with the Company. Item 7A - Quantitative and Qualitative Disclosures about Market Risk The carrying amount of cash, accounts receivable, accounts payable and notes payable, as applicable, approximates fair value due to the short term nature of these items and/or the current interest rates payable in relation to current market conditions. Interest rate risk is the risk that the Company’s earnings are subject to fluctuations in interest rates on either investments or on debt and is fully dependent upon the volatility of these rates.The Company does not use derivative instruments to moderate its exposure to interest rate risk, if any. Financial risk is the risk that the Company’s earnings are subject to fluctuations in interest rates or foreign exchange rates and are fully dependent upon the volatility of these rates.The Company does not use derivative instruments to moderate its exposure to financial risk, if any. Item 8 - Financial Statements and Supplementary Data The required financial statements begin on page F-1 of this document. Item 9 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Resignation of S. W. Hatfield, CPA's On February 21, 2013, the Board of Directors of the Company was notified by it's auditors, S.W. Hatfield, CPA (SWHCPA) of Dallas, Texas that, as a result of the Asset Purchase Agreement with Cannabis Science, Inc., principally including the Joint Venture Operating Agreement with dupetit Natural Products GmbH (a Germany-based company), as reported in a Current Report on Form 8-K filed on or about December 28, 2012, SWHCPA would not stand for reappointment as the Company’s auditing firm for the year ended December 31, 2012. The Company's Board of Directors has accepted the pending resignation of SWHCPA. No accountant's report on the financial statements for either of the past two (2) years contained an adverse opinion or a disclaimer of opinion or was qualified or modified as to uncertainty, audit scope or accounting principles, except for a going concern opinion expressing substantial doubt about the ability of the Company to continue as a going concern. During the Company's two most recent fiscal years (ended December 31, 2011 and 2010) and from January 1, 2012 to the date of this Report, there were no disagreements with SWHCPA on any matter of accounting principles or practices, financial disclosure, or auditing scope or procedure.For the years ended December 31, 2011 and 2010, and from January1, 2012 through the date of this report, there were no “reportable events” as that term is described in Item 304(a)(1)(v) of Regulation S-K. The Company provided SWHCPA with a copy of the foregoing disclosure and requested SWHCPA to furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the statements made therein.A copy of SWHCPA’s letter dated February 21, 2013 was attached as Exhibit 16.1 in the Company’s filing on Form 8-K. 13 Proposed engagement of Drake Klein Messineo, CPA’s PA On February 26, 2013, the Board of Directors of the Company announced that it had engaged the services of Drake Klein Messineo CPA’s PA (aka DKM Certified Public Accountants) (DKM) of Clearwater, Florida to perform the audit of the Company’s financial statements as of and for the year ended December 31, 2012.This announcement was predicated upon a February 25, 2013 e-mail communication from DKM representing an inferred acceptance of the engagement. On April 4, 2013, DKM informed the Company “ we are not going to be able to pursue this engagement.Our resources are too thin at this time to provide the company [sic] with the quality and quantity of audit work that X-Change would require.” Accordingly, DKM never issued, and the Company did not execute, an engagement letter related to the audit of our 2012 financial statements, nor has DKM issued any type of accountant’s report or auditor’s report on any of the Company’s financial statements.During the period from February 25, 2013 through the date of this report, there were no disagreements with DKM on any matter of accounting principles or practices, financial disclosure, or auditing scope or procedure. As DKM was never officially the auditor of record for the Company, no exhibit letter(s) were required to be filed with our Current Report on Form 8-K. Reengagement of S. W. Hatfield, CPA On April 11, 2013, upon receipt of specific representations of the Company’s management and the management of dupetit Natural Products GmbH, the accounting firm of S. W. Hatfield, CPA agreed to accept an engagement to audit the Company’s financial statements as of and for the year ended December 31, 2012 with the express understanding that the appointment as auditor would cease concurrent with the filing of the Company’s Form 10-K for the year ended December 31, 2012. The Company’s Board of Directors has accepted the engagement terms of S. W. Hatfield, CPA. No accountant's report on the financial statements for either of the past two (2) years contained an adverse opinion or a disclaimer of opinion or was qualified or modified as to uncertainty, audit scope or accounting principles, except for a going concern opinion expressing substantial doubt about the ability of the Company to continue as a going concern. During the Company's two most recent fiscal years (ended December 31, 2011 and 2010) and from January 1, 2012 to the date of this Report, there were no disagreements with SWHCPA on any matter of accounting principles or practices, financial disclosure, or auditing scope or procedure.For the years ended December 31, 2011 and 2010, and from January1, 2012 through the date of this report, there were no “reportable events” as that term is described in Item 304(a)(1)(v) of Regulation S-K. The Company provided SWHCPA with a copy of the foregoing disclosure and requested SWHCPA to furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the statements made therein.A copy of SWHCPA’s letter dated April 25, 2013 is attached as Exhibit 16.1 in this filing. Item 9A - Controls and Procedures Disclosure Controls and Procedures.Our management, under the supervision and with the participation of our Chief Executive and Financial Officer (Certifying Officer), has evaluated the effectiveness of our disclosure controls and procedures as defined in Rules 13a-15 promulgated under the Exchange Act as of the end of the period covered by this Annual Report.Disclosure controls and procedures are controls and procedures designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms and include controls and procedures designed to ensure that information we are required to disclose in such reports is accumulated and communicated to management, including our Certifying Officer, as appropriate, to allow timely decisions regarding required disclosure.Based upon that evaluation, our Certifying Officer concluded that as of such date, our disclosure controls and procedures were not effective to ensure that the information required to be disclosed by us in our reports is recorded, processed, summarized and reported within the time periods specified by the SEC due to a weakness in our controls described below.However, our Certifying Officer believes that the financial statements included in this report fairly present, in all material respects, our financial condition, results of operations and cash flows for the respective periods presented. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule 13a-15(f) of the Exchange Act. Internal control over financial reporting is defined under the Exchange Act as a process designed by, or under the supervision of, our CEO and CFO and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: 14 Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitation, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate.Accordingly, even an effective system of internal control over financial reporting will provide only reasonable assurance with respect to financial statement preparation. Management's assessment of the effectiveness of the Company's internal control over financial reporting is as of the year ended December 31, 2012.We are currently no specific business plans, no operations, revenues or employees.Because we have only one officer and director, the Company's internal controls are deficient for the following reasons, (1) there are no entity level controls because there is only one person serving in the dual capacity of sole officer and sole director, (2) there are no segregation of duties as that same person approves, enters, and pays the Company's bills, and (3) there is no separate audit committee.As a result, the Company's internal controls have an inherent weakness which may increase the risks of errors in financial reporting under current operations and accordingly are deficient as evaluated against the criteria set forth in the Internal Control - Integrated Framework issued by the committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation, our management concluded that our internal controls over financial reporting were not effective as of December 31, 2012. This Annual Report does not include an attestation report of our registered public accounting firm regarding our internal control over financial reporting, pursuant to the current appropriate Laws and Regulations. Changes in Internal Control over Financial Reporting.There was no change in our internal control over financial reporting that occurred during the quarter ended December 31, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting which internal controls will remain deficient until such time as the Company completes a business combination transaction or acquisition of an operating business at which time management will be able to implement effective controls and procedures. Item 9B - Other Information Not applicable. PART III Item 10 - Directors, Executive Officers and Corporate Governance The directors and executive officers serving the Company are as follows: Name Age Position Held and Tenure Robert J. Kane Director, President, and CEO Alfredo Dupetit Director and V.P. of European Operations Chad S. Johnson Director and COO The director named above will serve until the next annual meeting of the Company’s stockholders or until any successors are duly elected and have qualified.Directors will be elected for one-year terms at the annual stockholders meeting. Officers will hold their positions at the pleasure of the board of directors, absent any employment agreement, of which none currently exists or is contemplated.There is no arrangement or understanding between any of the directors or officers of the Company and any other person pursuant to which any director or officer was or is to be selected as a director or officer, and there is no arrangement, plan or understanding as to whether non-management stockholders will exercise their voting rights to continue to elect the current directors to the Company’s board. There are also no arrangements, agreements or understandings between non-management stockholders that may directly or indirectly participate in or influence the management of the Company’s affairs. The sole director and officer will devote his time to the Company’s affairs on an as needed basis.There are no agreements or understandings for the officer or director to resign at the request of another person, and he is not acting on behalf of, and will not act at the direction of, any other person. 15 Biographical Information Robert J. Kane-Director-President, and CEO Mr. Kane worked as a registered representative for Stifel Nicolaus & Co. from November 2008 to December 2009.From January 2010 to February 2011, Mr. Kane worked as president of Cannabis Consulting, Inc.Mr. Kane has worked as vice president of investor relations for Cannabis Science, Inc. from September 2011 to present. Mr. Alfredo Dupetit- Director and V.P. of European Operations Mr. Dupetit is the owner and operator of Dupetit Natural Products GmbH (“DNPG”) since January 2006.Under the expertise of Mr. Dupetit, DNPG is a manufacturer and wholesaler of organic hemp products, including cosmetics and nutriceuticals.He also owns and operates BioScent (www.bioscent.info) since January 2006, which manufactures and distributes 100% natural and organic perfumes.Mr. Dupetit has extensive expertise in developing and producing of organic and hemp based cosmetics. Chad S. Johnson- Director and COO Mr. Johnson, a native of Emporia, Kansas, and a resident of Washington, D.C., began his professional career in 1992 after graduating from Harvard College and Harvard Law School .Following a federal judicial clerkship, Mr. Johnson joined the law firm Skadden Arps Slate Meagher & Flom LLP, where he practiced for several years in federal and state financial institution regulatory law with a focus on mergers and acquisitions, serving such clients as Citigroup, Sumitomo Bank, and Travelers.He also performed substantial pro bono work for national LGBT and HIV and AIDS organizations while at Skadden.In 2000, Mr. Johnson left his firm to serve as the Deputy Director of Business Leader Outreach and Deputy Director of Gay and Lesbian Issues for the Gore/Lieberman campaign, after which he served as Executive Director of the National Stonewall Democrats, the only national LGBT gay Democrats organization in the nation.From 2003 to 2012, Mr. Johnson served as chief of staff and general counsel of The Center for Cosmetic Surgery, including management of medical devices and skincare.In addition to other legal, charitable,and business endeavors, in 2010, Mr. Johnson co-founded the World AIDS Institute, a non-profit organization dedicated to document and preserve the global history of AIDS and to strengthen the spectrum of initiatives to find a cure, and more recently in 2012 co-founded with Timothy Ray Brown (the Berlin Patient) and David Purdy, the only charitable organization with a sole mission of finding an HIV cure: the Timothy Ray Brown Foundation. Also in 2012, Mr. Johnson was appointed to serve as a member of the Board of Directors of Cannabis Science, Inc. Indemnification of Officers and Directors. We have the authority under the Nevada General Corporation Law to indemnify our directors and officers to the extent provided for in such statute.Set forth below is a discussion of Nevada law regardingindemnification which we believe discloses the material aspects of such law on this subject.The Nevada law provides, in part, that a corporation may indemnify a director or officer or other person who was, is or is threatened to be made a named defendant orrespondent in a proceeding because such person is or was a director, officer, employee or agent of the corporation, if it is determined that such person: * conducted himself in good faith; * reasonably believed, in the case of conduct in his official capacity as a director or officer of the corporation, that his conduct was in the corporation's best interest and, in all other cases, that his conduct was at least not opposed to the corporation's best interests; and * in the case of any criminal proceeding, had no reasonable cause to believe that his conduct was unlawful. A corporation may indemnify a person under the Nevada law against judgments, penalties, including excise and similar taxes, fines, settlement, unreasonable expenses actually incurred by the person in connection with the proceeding.If the person is found liable to the corporation or is found liable on the basis that personal benefit was improperly received by the person, the indemnification is limited to reasonable expenses actually incurred by the person in connectionwith the proceeding, and shall not be made in respect of any proceeding in which the person shall have been found liable for willful or intentional misconduct in the performance of his duty to the corporation.The corporation may also pay orreimburse expenses incurred by a person in connection with his appearance as witness or other participation in a proceeding at a time when he is not a named defendant or respondent in the proceeding. Our Articles of Incorporation provides that none of our directors shall be personally liable to us or our stockholders for monetary damages for an act or omission in such directors' capacity as a director; provided, however, that theliability of such director is not limited to the extent that such director is found liable for (a) a breach of thedirectors'duty of loyalty to us or our stockholders, (b) an act or omission not in good faith that constitutes a breach of duty of thedirector to us or an act or omission that involves intentional misconduct or a knowing violation of the law, (c) a transaction from which the director received an improper benefit, whether or not the benefit resulted from an action takenwithin the scope of the director's office, or (d) an act or omission for which the liability of the director is expressly provided under Nevada law.Limitations on liability provided for in our Articles of Incorporation do not restrictthe availability of non-monetary remedies and do not affect a director's responsibility under any other law, such as the federal securities laws or state or federal environmental laws. 16 We believe that these provisions will assist us in attracting and retaining qualified individuals to serve as executiveofficers and directors.The inclusion of these provisions in our Articles of Incorporation may have the effect ofreducing a likelihood of derivative litigation against our directors and may discourage or deter stockholders or management from bringing a lawsuit against directors for breach of their duty of case, even though such an action, if successful, might otherwise have benefitted us or our stockholders. Our Bylaws provide that we will indemnify our directors to the fullest extent provided by Nevada General Corporation Law and we may, if and to the extent authorized by our board of directors, so indemnify our officers and other personswhom we have the power to indemnify against liability, reasonable expense or other matters. Insofar as indemnification for liabilities arising under the Act may be permitted to our directors,officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by such director, officer, or controlling person inconnection with the securities being registered, we will (unless in the opinion of our counsel the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. Compliance With Section 16(a) of the Exchange Act Section16(a) of the Exchange Act requires our executive officers and directors and persons who own more than 10% of our common stock to file reports regarding ownership of and transactions in our securities with the Securities and Exchange Commissioner and to provide us with copies of those filings.Based solely on our inquiries and absence of any copies received by us and/or a written representation from certain reporting persons, we believe that during the fiscal year ended December31, 2012 that all eligible persons were not in compliance with the requirements of Section 16(a). Conflicts of Interest Our officers and directors are currently involved in other full-time ventures and, accordingly, at the present time, will not devote more than a small portion of his time to the affairs of the Company. There will be occasions when the time requirements of the Company’s business may conflict with the demands of the officer’s other business and investment activities. Such conflicts may require that the Company attempt to employ additional personnel. There is no assurance that the services of such persons will be available or that they can be obtained upon terms favorable to the Company. Involvement on Certain Material Legal Proceedings During the Past Five (5) Years No director, officer, significant employee or consultant has been convicted in a criminal proceeding, exclusive of traffic violations or is subject to any pending criminal proceeding. No bankruptcy petitions have been filed by or against any business or property of any director, officer, significant employee or consultant of the Company nor has any bankruptcy petition been filed against a partnership or business association where these persons were general partners or executive officers. No director, officer, significant employee or consultant has been permanently or temporarily enjoined, barred, suspended or otherwise limited from involvement in any type of business, securities or banking activities. No director, officer or significant employee has been convicted of violating a federal or state securities or commodities law. Item 11 - Executive Compensation The current management and oversight of the Company requires less than four (4) hours per month.As the Company’s sole officer and director is engaged in other full-time income producing activities, the Company’s sole officer or director has not received any compensation from the Company.In future periods, subsequent to the consummation of a business combination transaction, the Company anticipates that it will pay compensation to its officer(s) and/or director(s).See Certain Relationships and Related Transactions. 17 SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus($) Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total Arturo Molina Former CEO Haviland Wright Former CEO $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- R. Wayne Duke, Former CEO $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- $-0- As of December 31, 2011, the Company has no other Executive Compensation issues which would require the inclusion of other mandated table disclosures. Item 12 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth, as of the date of this Annual Report, the number of shares of Common Stock owned of record and beneficially by executive officers, directors and persons who hold 5% or more of the outstanding Common Stock of the Company.Also included are the shares held by all executive officers and directors as a group. Number of shares Number of shares Beneficial Percent of Name and address directly owned indirectly owned ownership class Cannabis Science, Inc. - % 6946 N. Academy Blvd., Ste B254 Colorado Springs CO 80918 Alfredo Dupetit - % Haupstrasse 41D 63930 Neunkirchen Richelbach Germany Chad S. Johnson - % 1754 Willard St, NW, #3 Washington DC 20009 Robert J. Kane - % 1093 Wernimont Circle Colorado Springs CO 80916 Charles Stidham % Melissa TX 75454 Officers and Directors as a group - % 18 (1) On April 22, 2013, there were 73,785,647shares of our common stock outstanding and no shares of preferred stock issued and outstanding.Under applicable SEC rules, a person is deemed the "beneficial owner" of a security with regard to which theperson directly or indirectly, has or shares (a) the voting power, which includes the power to vote or direct thevoting of the security, or (b) the investment power, which includes the power to dispose,or direct the disposition, of the security, in each case irrespective of the person's economic interest in the security.Under SEC rules, a person is deemed to beneficially own securities which the person has the right to acquire within 60 days through the exercise of any option or warrant or through the conversion of another security. (2) In determining the percent of voting stock owned by a person on April 22, 2013 (a) the numerator is the number of shares of common stock beneficially owned by the person, including shares the beneficial ownership of which may be acquired within 60 days upon the exercise of options or warrants or conversion of convertible securities,and (b) the denominator is the total of (i) the 73,785,647 shares of common stock outstanding on April 22, 2013, and (ii) any shares of common stock which the person has the right to acquire within 60 days upon the exercise of options or warrants or conversion of convertible securities (approximately 2,814,385 shares on the exercise of the LaJolla and other outstanding warrants and approximately 3,900,000 shares to be issued if there was total conversion of the LaJolla debenture at October 5, 2012, the date of the last debenture conversion notice) - approximately 6,714,385 beneficial shares in total.Accordingly, neither the numerator nor the denominator includes the La Jolla shares which may be issued upon the exercise of any options or warrants or the conversion of any other convertible securities in existence as of the date of this filing. Changes in Control There are currently no arrangements which may result in a change in control of the Company. Item 13 - Certain Relationships and Related Transactions, and Director Independence There are no relationships or transactions between us and any of our directors, officers and principal stockholders. We currently maintain a mailing address at 3741 Bloomington Street, Suite #4, Colorado Springs, CO 80922.Our telephone number is (888) 889-0888.Other than this mailing address, we do not currently maintain any other office facilities, and does not anticipate the need for maintaining office facilities at any time in the foreseeable future as all of our officers and directors are employed full-time in other business ventures.We pay no rent or other fees for the use of the mailing address as these offices are used virtually full-time by other businesses of the Company’s controlling stockholder. Director Independence Pursuant to the Company’s current structure of having a sole director, who is also the Company’s sole officer and controlling shareholder, the Company has no independent directors, as defined in Rule 4200 (a) (15) of the NASDAQ Marketplace Rules. Item 14 - Principal Accountant Fees and Services The Company paid or accrued the following fees in each of the prior two fiscal years to its principal accountant, S. W. Hatfield, CPA: Year ended Year ended December 31, December 31, 1.Audit fees $ 2.Audit-related fees - - 3.Tax fees - - 4.All other fees - - Totals $ $ 1. Audit fees consist of amounts billed for professional services rendered for the audits of our financial statements, reviews of our interim consolidated financial statements included in quarterly reports, services performed in connection with filings with the Securities & Exchange Commission and related comfort letters and other services that are normally provided by S. W. Hatfield, CPA, our current independent auditors, in connection with statutory and regulatory filings or engagements. 2. Audit Related fees consist of fees billed for assurance and related services by our principal accountant that are related to the performance of the audit or review of our financial statements and are not reported under Audit Fees. 3. Tax fees consist of fees billed for professional services for tax compliance, tax advice and tax planning. These services include assistance regarding federal, state and local tax compliance and consultation in connection with various transactions and acquisitions. 19 We have considered whether the provision of any non-audit services, currently, in the past or in the future, is compatible with either S.W.Hatfield, CPA maintaining their respective independence and have determined that these services do not compromise their independence. Financial Information System Design and Implementation: S. W. Hatfield, CPA did not charge the Company any fees for financial information system design and implementation fees. The Company has no formal audit committee.However, the entire Board of Directors (Board) is the Company's defacto audit committee.In discharging its oversight responsibility as to the audit process, the Board obtained from the independent auditors a formal written statement describing all relationships between the auditors and the Company that might bear on the auditors' independence as required by the appropriate Professional Standards issued by the Public Company Accounting Oversight Board, the U. S. Securities and Exchange Commission and/or the American Institute of Certified Public Accountants.The Board discussed with the auditors any relationships that may impact their objectivity and independence, including fees for non-audit services, and satisfied itself as to the auditors' independence. The Board also discussed with management, the internal auditors and the independent auditors the quality and adequacy of the Company's internal controls. The Company’s principal accountants, S. W. Hatfield, CPA, did not engage any other persons or firms other than the principal accountant’s full-time, permanent employees. Item 15 - Exhibits, Financial Statement Schedules Letter from S. W. Hatfield, CPA List of subsidiaries Certification of ChiefExecutive and Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive and Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (Financial Statements begin on next page) 20 THE X-CHANGE CORPORATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Registered Independent Certified Public Accounting Firm F-2 Consolidated Financial Statements Consolidated Balance Sheets as of December 31, 2012 and 2011 F-3 Consolidated Statements of Operations and Comprehensive Loss for the years ended December 31, 2012 and 2011 F-4 Consolidated Statement of Changes in Stockholders' Equity (Deficit) for the years ended December 31, 2012 and 2011 F-5 Consolidated Statements of Cash Flows for the years ended December 31 2012 and 2011 F-6 Notes to Consolidated Financial Statements F-7 F - 1 LETTERHEAD OF S. W. HATFIELD, CPA REPORT OF REGISTERED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders The X-Change Corporation We have audited the accompanying consolidated balance sheets of The X-Change Corporation (a Nevada corporation) as of December31, 2012 and 2011 and the related consolidated statements of operations and comprehensive loss, consolidated statement of changes in stockholders' equity (deficit) and consolidated statements of cash flows for each of the years ended December 31, 2012 and 2011, respectively.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. The consolidated financial statements referred to above, in our opinion, present fairly, in all material respects, the consolidated financial position of The X-Change Corporation as of December 31, 2012 and 2011 and the consolidated results of its operations and cash flows for each of the years ended December 31, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note C to the consolidated financial statements, the Company has no operations or significant assets and is dependent upon significant stockholders to provide sufficient working capital to maintain the integrity of the corporate entity.These circumstances create substantial doubt about the Company's ability to continue as a going concern and Management's plans in regard to these matters are also described in Note C.The consolidated financial statements do not contain any adjustments that might result from the outcome of these uncertainties. /s/ S. W. Hatfield, CPA S. W. HATFIELD, CPA Dallas, Texas April 12, 2013 (except for Note L as to which the date is April 25, 2013) F - 2 THE X-CHANGE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2012 and 2011 December 31, December 31, ASSETS Current Assets Cash on hand and in bank $ $
